                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

    LEE ANNA BECKNELL,                 )
                                       )
         Plaintiff,                    )
                                       )                Case No.
    v.                                 )          5:17-cv-490-JMH-MAS
                                       )
    UNIVERSITY OF KENTUCKY,            )          MEMORANDUM OPINION
                                       )               AND ORDER
         Defendant.                    )
                                       )
                                       )

                                      ***
         Plaintiff   Lee   Anna   Becknell,   a    former   employee    of   the

University of Kentucky College of Dentistry, alleges that the

University violated the Family and Medical Leave Act (“FMLA”), 29

U.S.C. §§ 2601-2654, when it engaged in certain actions and

eventually terminated Becknell’s employment after she was granted

FMLA      leave.      Becknell    alleges   both    FMLA    interference     and

retaliation.

         In response, the University argues that Becknell’s claims are

barred based on sovereign immunity and that, in any event, it is

also entitled to summary judgment on the substantive claims as a

matter of law.

         The parties have filed cross motions for summary judgment.

Having considered those motions, Becknell’s motion for summary

judgment [DE 33] is GRANTED IN PART and DENIED IN PART. Similarly,




                                       1
 
the University’s motion for summary judgment [DE 34] is GRANTED IN

PART and DENIED IN PART.

     First, Becknell’s claims are not barred based on sovereign

immunity because, in Nev. Dep’t of Human Resources v. Hibbs, 538

U.S. 721 (2003), the United States Supreme Court held that Congress

expressly abrogated sovereign immunity under the family-leave

provision of the FMLA.

     Second, Becknell is entitled to summary judgment on her claim

for FMLA interference arising from the University’s decision to

discipline Becknell for failing to comply with the College od

Dentistry’s   twenty-four-hour      notice     policy   for     temporary

disability leave. Otherwise, the University is entitled to summary

judgment pertaining to FMLA interference for refusal to allow

Becknell to use paid leave and requests for Becknell’s marriage

license and training list.

     Third, summary judgment for both parties is denied on the

FMLA retaliation claim because genuine disputes of material fact

exist pertaining to whether the University had a legitimate, non-

discriminatory    reason   for   terminating   Becknell’s     employment.

     Fourth, and finally, summary judgment on the issue of damages

is premature at this point and is denied.

                 I.   Procedural and Factual Background

     Plaintiff Lee Anna Becknell was employed at the University of

Kentucky College of Dentistry.     Most recently, Becknell served in

                                    2
 
the position of Account Clerk 3.                                              [DE 34-1 at 4-5, Pg ID 254-55].

In this role, Becknell was responsible for accounts receivable

reports (“ARRs”) and explanations of benefits (“EOBs”) for patient

accounts.                       [Id.].

              In the evening on Wednesday, March 8, 2017, Becknell’s husband

was hospitalized due to an apparent diabetic coma.                                             [Id. at 7, Pg

ID 257; DE 33-1 at 5, Pg ID 122].                                              Becknell contacted her direct

supervisor, Adrian Thompson, that same night to notify him of her

husband’s medical emergency. [DE 33-3 at 13, Pg ID 157]. Becknell

was           absent                 from             work     on   the   subsequent    Thursday   and   Friday

following her husband’s hospitalization.                                             [Id. at 14, Pg ID 158].

              Then, Becknell submitted an initial request for FMLA leave on

Monday, March 13, 2017.                                        [DE 34-19 at 1, DE 34-11 at 8, Pg ID 329].

Becknell requested FMLA leave from March 9, 2017, until April 3,

2017.1                [DE 34-19 at 1-5, Pg ID 382-86].

              On March 15, 2017, while Becknell’s FMLA request was pending,

a representative from the University of Kentucky Medical Center

contacted Becknell to notify her that her husband would be released


                                                            
1 The FMLA leave request form contains two different start dates
for the requested FMLA leave.     It is unclear if these are two
separate forms or the same forms with conflicting dates. The first
page, which was apparently completed by Becknell, requests FMLA
leave beginning on March 9, 2017. [See DE 34-11 at 8, Pg ID 329;
DE 34-19 at 1, Pg ID 382]. The second page, which was apparently
completed by a physician or physician’s employee, requests FMLA
leave beginning on March 10, 2017. [See DE 34-11 at 8, Pg ID 329;
DE 34-19 at 2, Pg ID 383]. Still, it is undisputed that Becknell’s
husband was hospitalized in the evening on March 8, 2017.
                                                                          3
 
later that day and that she must be present to receive care

instructions before he could be discharged.                                                  [DE 33-1 at 5-6, Pg

ID 122-23].                          Becknell submitted an absence request that morning so

that she could be at the hospital when her husband was discharged.

[DE 33-13 at 1, Pg ID 212].

              Later,                 on          March           22,    2017,   Becknell’s    FMLA    request   was

initially                       denied                 by       the    University   of   Kentucky     because   the

University claimed their records did not show that Becknell was

currently married.                                             [DE 33-14 at 1, Pg ID 213].           Additionally,

that same day, Thompson issued a corrective action memorandum due

to Becknell’s failure to provide twenty-four hours’ advance notice

when she left work early on March 15, 2017, the day of her husband’s

discharge from the hospital. [DE 33-17 at 1, Pg ID 218]. According

to the memorandum, the College of Dentistry Attendance and Time

Reporting Policy requires that scheduled temporary disability

leave “be approved by the supervisor no later than 24 hours in

advance.”                       [Id. (emphasis omitted)].

              Subsequently, on March 24, 2017, Becknell’s FMLA leave was

approved by the University, with a retroactive effective date for

FMLA leave beginning on March 8, 2017, and extending until April

3, 2017.2                           [DE 33-19 at 1, Pg ID 221].                              Still, retroactive


                                                            
2 Initially, Becknell’s FMLA leave was approved beginning on March
13, 2017. [DE 33-16 at 1, Pg ID 217]. But the University amended
the FMLA leave to begin on March 8, 2017. [DE 33-19 at 1, Pg ID
221].
                                                                           4
 
application of Becknell’s FMLA leave did not restore her pay for

the afternoon of March 15, 2017, because Becknell “had violated

the University’s time and attendance policy.”          [DE 34-1 at 10, Pg

ID 260; see also DE 34-8 at 4, Pg ID 315; DE 34-21 at 7, Pg ID

394].

        On April 4, 2017, the day Becknell returned from her approved

FMLA leave, the University provided a due process statement to

Becknell.        [DE 33-20 at 1-2, Pg ID 222-23].           The due process

statement inquired about two work related items: (1) EOBs from

December 2016 that the University claimed had not been completed,

even    though    Becknell   allegedly   indicated   that    they   had   been

completed; and (2) EOBs where the transaction note date and the

date of entry into the University’s axiUm database did not match.

[Id.].     Becknell provided handwritten responses to each of the

inquiries.       [Id.].

        Ultimately, the University of Kentucky terminated Becknell’s

employment on April 12, 2017.        [DE 33-21 at 1, Pg ID 224].          The

employee separation sheet explained that Becknell was “terminated

due to falsification of other records.”          [Id.].      Of course, the

parties dispute the actual reason that Becknell was terminated.

        According to the University, Becknell was terminated because

she changed the date field in the transaction notes in the axiUm

database system, entering dates that did not represent the actual

date that she entered the note into the patient’s file.             [Id.; see

                                     5
 
also DE 34-1 at 10-13, Pg Id 260-63].         The University asserts that

Adrian Thompson, Becknell’s supervisor, discovered this practice

when working on Becknell’s accounts while she was on FMLA leave.

[DE 34-1 at 10, Pg ID 260].         Additionally, the University states

that an audit of Becknell’s records, initiated after the University

received her responses on the due process statement, found that

several other accounts had been falsified. [Id. at 12, Pg ID 262].

The University argues that Becknell’s practice of changing the

transaction date constitutes falsification of University records

in violation of University Policy # 12.0.            [DE 33-21 at 2, Pg ID

225].

        Alternatively,   Becknell    argues   that    she   was   terminated

because she took FMLA leave.         Becknell claims that there was no

policy preventing her practice of changing the transaction dates

and that her supervisors were aware of her method for inputting

patient data.     [DE 33-1 at 9, Pg ID 126].         Furthermore, Becknell

argues that she was singled out while on FMLA leave because the

College of Dentistry failed to investigate whether any other

accounts receivable counselors had engaged in the same method of

data entry.     As such, Becknell asserts she was fired based on her

decision to take FMLA leave.

        As a result, Becknell initiated the present lawsuit in Fayette

Circuit Court claiming FMLA retaliation, FMLA interference, and a

claim for unpaid wages pursuant to K.R.S. § 337.010(1)(c).              The

                                      6
 
action was removed to this Court pursuant to 28 U.S.C. § 1331,

arising under jurisdiction, on December 15, 2017.              [DE 1].   After

discovery, the parties filed cross motions for summary judgment.

[DE 33; DE 34].     Those motions have been fully briefed and are

ripe for review.    [See DE 35; DE 37; DE 38; DE 41].

                       II.      Standard of Review

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.           Fed. R. Civ. P. 56(a).     A material

fact is one “that might affect the outcome of the suit under

governing law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).               “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).          The Court construes the facts in

the light most favorable to the nonmoving party and draws all

reasonable    inferences   in    the    non-moving   party’s    favor.     See

Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).




                                        7
 
                             III.   Analysis

       In the present motion for summary judgment, Becknell argues

that she is entitled to summary judgment on her FMLA interference

and retaliation claims. Becknell also asserts that she is entitled

to summary judgment on Defendant’s mitigation of damages defense

and that she is entitled to damages under the FMLA as a matter of

law.

       Alternatively, the University of Kentucky asserts that it is

entitled to summary judgment based on all of Becknell’s claims,

based on sovereign immunity and because the University had a

legitimate, non-discriminatory reason for terminating Becknell’s

employment.    These arguments are addressed in turn below.

                        A.   Sovereign Immunity

       Initially, the University claims that Becknell’s claims for

FMLA interference and FMLA retaliation are barred by sovereign

immunity.     But the University’s argument amounts largely to an

invitation for this Court to disregard over fifteen-years of

binding Supreme Court precedent.        In so doing, the University asks

this Court to violate the maxim that there are old judges and bold

judges, but there are no old, bold judges.

       The Eleventh Amendment to the United States Constitution bars

suits by private litigants in federal courts against states and

state    agencies,   including   agencies      like   the   University   of

Kentucky.     U.S. Const. amend. XI; Alabama v. Pugh, 438 U.S. 781,

                                    8
 
781-82 (1978); Hutsell v. Sayre, 5 F.3d 996, 999-1003 (6th Cir.

1993) (discussing sovereign immunity and finding that a suit

against the University of Kentucky Board of Trustees and University

employees in their official capacities was a suit against the state

for Eleventh Amendment purposes).

     Still, as the University concedes, sovereign immunity under

the Eleventh Amendment is not absolute and is subject to certain

limited exceptions.        Relevant here, sovereign immunity may be

abrogated by Congress with respect to rights protected by the

Fourteenth Amendment.      Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 99 (1984) (citing Fitzpatrick v. Bitker, 427 U.S. 445

(1976)).     Still, the United States Supreme Court has “required an

unequivocal expression of congressional intent to ‘overturn the

constitutionally guaranteed immunity of the several States.’”        Id.

(quoting Quern v. Jordan, 440 U.S. 332, 342 (1979) (holding that

42 U.S.C. § 1983 does not override States' Eleventh Amendment

immunity)).

     In Nev. Dep’t of Human Res. v. Hibbs, the United States

Supreme Court held that Congress clearly explicated an intent to

abrogate the sovereign immunity of states for the purposes of the

family-care portion of the FMLA and that, in doing so, Congress

acted within its authority under the enforcement section of the

Fourteenth    Amendment.     538   U.S.   721,   726-40   (2003).   This

abrogation of sovereign immunity by Congress for the family-leave

                                    9
 
provision of the FMLA has been recognized by the Sixth Circuit and

other courts.     See, e.g., Diaz v. Michigan Dep’t of Corr., 703

F.3d 956, 960-61 (6th Cir. 2013); Touvell v. Ohio Dep’t of Mental

Retardation & Developmental Disabilities, 422 F.3d 392, 394, 397-

98 (6th Cir. 2005) (discussing Hibbs and stating that the Supreme

Court   held   “that   the   ‘family-care’   provision   of   the   Act,   §

2612(A)(1)(C), which entitles employees to take leave to care for

seriously ill family members, abrogated state immunity.”); Algie

v. Northern Ky. Univ., No. 08-cv-109-DLB-JGW, 2013 WL 624396, at

*5 (E.D. Ky. Feb. 20, 2013).

     Here, it is undisputed that Becknell requested FMLA leave

under the family-care provision of 29 U.S.C. § 2612(a)(1)(C). Even

so, notwithstanding the status of Hibbs as binding precedent, the

University claims it is entitled to sovereign immunity in two ways.

     First, the University invites this Court to adopt the holding

of the three dissenting justices in Hibbs.       See Hibbs, 538 U.S. at

744-59 (Kennedy, J., joined by Scalia & Thomas, JJ., dissenting).

Moreover, the University also points to concurrences in Coleman v.

Ct. of App. of Md. to support its contention that Hibbs was

incorrectly decided.     See 566 U.S. 30, 44-45 (2012) (Scalia, J.,

& Thomas, J., concurring).

     But, in our common-law legal tradition, courts decide the

applicable law by interpreting statutes and applying precedent

based on the principle of stare decisis.       “Stare decisis ‘promotes

                                    10
 
the evenhanded, predictable, and consistent development of legal

principles,       fosters       reliance        on        judicial   decisions,      and

contributes to the actual and perceived integrity of the judicial

process.’”      Pearson v. Callahan, 555 U.S. 223, 233 (2009) (quoting

Payne v. Tennessee, 501 U.S. 808, 827 (1991)).                            Thus, while

“[s]tare   decisis      is    not   an    inexorable         command,”    courts    must

“approach the reconsideration of [their] decisions . . . with the

utmost caution.”        State Oil Co. v. Khan, 522 U.S. 3, 20 (1997)

(internal quotation marks omitted).

      In its motion for summary judgment, the University’s argument

largely amounts to regurgitation of dissents and concurrences from

previous       cases.        [See   DE    34-1       at     17-19,   Pg   ID    267-69].

Additionally, and more importantly, the University has failed to

develop    a    compelling      argument    the       would     justify    considering

departure from the holding in Hibbs.                 For instance, the University

has not argued that abandoning the precedent from Hibbs “would not

upset expectations.”            See Pearson, 555 U.S. at 233.                    To the

contrary, holding that Hibbs was incorrectly decided would uproot

nearly fifteen years of precedent, constituting a major shift in

the applicable law.          Furthermore, the Supreme Court “has expressed

its   reluctance        to     overrule     decisions          involving       statutory

interpretation.”        Khan, 522 U.S. at 20 (citing Ill. Brick Co. v.

Illinois, 431 U.S. 720, 736 (1977)).                  In Hibbs, the holding rests

on the Supreme Court’s interpretation of the FMLA statute and the

                                           11
 
power of Congress to abrogate the sovereign immunity of the states.

Finally, the University has not argued that experience has pointed

to precedential shortcomings of the Hibbs decision.             As a result,

the   University   has   not    provided     a   sufficiently      compelling

justification   for   this   Court     to   consider   departing    from   the

precedent in Hibbs.

      As a result, absent an extremely compelling justification to

consider departing from Hibbs, which is lacking here, this Court

is bound by the holding of the United States Supreme Court and

refuses to consider the propriety of the holding in Hibbs.             If the

University genuinely believes that there is a compelling reason to

depart from the rule of law announced in Hibbs, that argument must

be raised before the Supreme Court.

      Second, the University argues that it is entitled to sovereign

immunity   on   Becknell’s     FMLA    retaliation     claim   because     the

University argues that Hibbs is limited to FMLA interference claims

under 29 U.S.C. § 2612(a)(1).         But neither the statutory language

in § 2612(a)(1) nor the holding in Hibbs is as limited as the

University asserts.

      The relevant statutory provision of the FMLA states,

      [A]n eligible employee shall be entitled to a total of
      12 workweeks of leave during any 12-month period for one
      or more of the following:

                                  . . .



                                      12
 
             (C) In order to care for the spouse, or a son,
        daughter, or parent, of the employee, if such spouse,
        son, daughter, or parent has a serious health condition.

29 U.S.C. § 2612(a)(1)(c).        Nothing in the plain language of this

statutory      provision     pertaining     to   family-care    distinguishes

between FMLA interference and retaliation.

        Additionally, the Supreme Court’s holding in Hibbs is not

limited to situations involving FMLA interference.             The holding of

the Supreme Court in Hibbs is “that employees of the State of

Nevada may recover money damages in the event of the State's

failure to comply with the family-care provision of the Act.”

Hibbs, 538 U.S. at 725.         The Court did not limit its holding to

interference with the family-care provision of the FMLA as opposed

to retaliation or discrimination under the FMLA.                   Instead, the

Supreme Court held that Congress abrogated sovereign immunity in

the event of a state’s failure to comply with the family-care

provision of the FMLA.

        The Sixth Circuit has acknowledged a similar understanding of

the holding in Hibbs.         In Diaz, the court explained that “[i]n

Nevada Department of Human Resources v. Hibbs, the Supreme Court

held that a state employee may recover money damages in federal

court    for   a   state's   failure   to    comply   with   the    family-care

provision of the Family Medical Leave Act.”                  703 F.3d at 958

(emphasis added).



                                       13
 
     Finally, the University has not cited any authority, nor is

this Court aware of any binding authority, that interprets Hibbs

to be limited to the FMLA interference context.       As a result, the

University’s argument for sovereign immunity on Becknell’s FMLA

retaliation claim is unavailing.

     In sum, Hibbs constitutes binding precedent that stands for

the proposition that Congress expressly abrogated the sovereign

immunity of the states for failure to comply with the FMLA family-

care provision.    As such, the University’s claim for summary

judgment based on sovereign immunity under the Eleventh Amendment

must be denied.

                       B.    FMLA Interference

     Both parties argue that they are entitled to summary judgment

on the FMLA interference claim in various ways.      The main point of

contention   between   the    parties,   however,    is   whether   the

University’s decision to discipline Becknell and refusal to pay

Becknell for violation of the College of Dentistry’s Attendance

and Time Reporting Policy constitutes FMLA interference.

     The FMLA creates substantive rights.           As such, “[i]f an

employer interferes with the FMLA-created right to medical leave

or to reinstatement following the leave, a violation has occurred.”

Robinson v. T-Mobile, 663 F. Supp. 2d 604, 612 (E.D. Tenn. 2009);

see also 29 U.S.C. § 2615(a)(1) (requiring that an employer not

“interfere with, restrain, or deny the exercise of” FMLA rights).

                                  14
 
In the FMLA interference context, the intent of the employer is

not relevant.

      In the Sixth Circuit, the McDonnell-Douglas burden-shifting

framework is applied in the FMLA interference context.              Donald v.

Sabra, Inc., 667 F.3d 757, 762-63 (6th Cir. 2012).

      In order to establish a prima facie case of FMLA interference,

Becknell must prove five elements:

      (1) she was an eligible employee, (2) the defendant was
      an employer as defined under the FMLA, (3) she was
      entitled to leave under the FMLA, (4) she gave the
      employer notice of her intention to take leave, and (5)
      the employer denied the employee FMLA benefits to which
      she was entitled.

Donald, 667 F.3d at 761 (quoting Killian v. Yorozu Auto. Tenn.,

Inc., 454 F.3d 549, 556 (6th Cir. 2006)). Here, only the last two

elements are in dispute.

      If Becknell meets her prima facie burden, the University “may

prove   it   had   a   legitimate   reason   unrelated   to   the   exercise

of FMLA rights for terminating [Becknell].”         Donald, 667 F.3d at

762 (citing Grace v. USCAR, 521 F.3d 655, 670 (6th Cir. 2008)).

But Becknell may “rebut the [University’s] reason by showing that

the proffered reason had no basis in fact, did not motivate the

termination, or was insufficient to warrant the termination.”             Id.

(1)   FMLA Leave on March 15, 2017

      Here, the University argues that Becknell failed to comply

with University policy when she requested leave on March 15, 2017,


                                     15
 
without                  providing                       twenty-four      hours’   notice.3     As   such,    the

University claims that it is entitled to discipline and deny

Becknell pay based on her failure to provide notice, even though

she was granted FMLA pay for a time period that included March 15,

2017.

              On         this             issue,               the   material   facts   are   not   in   dispute.

Becknell’s husband was in the hospital.                                              On the morning of March

15, 2017, Becknell reported to work.                                               A representative from the

University of Kentucky Medical Center called Becknell to notify

her that her husband would be released at approximately 12:30 p.m.

that day and that Becknell’s presence was required before her

husband could be discharged.                                            It is undisputed that Becknell was

unaware that her husband was being discharged before this call.

              Then, at around 9:16 a.m. that same day, Becknell submitted

a leave request explaining that her husband was being released

from the hospital and that she needed to be present before his


                                                            
3 A reading of the plain text of the College of Dentistry’s
Attendance and Time Reporting Policy, as outlined in the corrective
action memorandum, suggests that Becknell did not actually violate
the policy. The policy states, “[s]cheduled temporary disability
leave shall be approved by the supervisor no less than 24 hours in
advance.” [DE 33-17 ay 1, Pg ID 218 (emphasis in original)]. But
here, it does not appear that Becknell’s request for disability
leave was “scheduled” because she was unaware of her need for leave
until a few hours before her husband’s discharge from the hospital.
As a result, the University’s disciplinary action appears to
disregard the word “scheduled” in the policy. Regardless, Becknell
has not argued that she did not actually violate the College of
Dentistry’s leave policy, but instead only argues that the policy’s
notice requirement is inconsistent with the FMLA.
                                                                         16
 
discharge to receive care instructions.        Becknell left work and

did not work in the afternoon on March 15th.           In response, the

University issued Becknell a written disciplinary warning in a

corrective action memorandum for her failure to comply with the

College of Dentistry’s twenty-four hour leave policy.

      Then, on March 24, 2017, the University approved Becknell’s

FMLA leave request, with a retroactive effective date for FMLA

leave beginning on March 8, 2017.          But the University did not

rescind the written warning for Becknell’s violation of the College

of   Dentistry   Attendance   and   Time   Reporting   Policy    not   was

Becknell’s pay restored for the afternoon of March 15th.

i.    Proper Notice Under the FMLA

      Where the need for FMLA leave is foreseeable, “[a]n employer

may require an employee to comply with the employer's usual and

customary notice and procedural requirements for requesting leave,

absent unusual circumstances.”      29 C.F.R. § 825.302(d).      In these

situations, an employer may require employees to provide written

notice with reasons for the requested leave or contact a specific

individual to notify them of the need for FMLA leave.           Id.

      But the rub is that FMLA regulations do not require notice

where an employee’s need to take FMLA leave is unforeseeable.

Federal regulations explain that “[w]hen the approximate timing of

the need for leave is not foreseeable, an employee should give

notice to the employer of the need for FMLA leave as soon as

                                    17
 
practicable under the facts and circumstances of the particular

case.”    29 C.F.R. § 825.303(a) (emphasis added).              Additionally,

“in the case of an emergency requiring leave because of a FMLA–

qualifying    reason,    written        advance   notice     pursuant    to    an

employer's internal rules and procedures may not be required when

FMLA leave is involved.”         29 C.F.R. § 825.303(c).

      As such, Becknell provided the University with proper notice

of her need to take unforeseen FMLA leave on March 15, 2017, as

soon as she became aware of that she needed to take FMLA leave.

Becknell was unaware of that her husband was being discharged from

the hospital on March 15th and notified her employer promptly when

she discovered she required leave that afternoon.                     Becknell’s

notice comports with federal FMLA regulations for unforeseen leave

and satisfies the fourth element of an FMLA interference claim,

which requires that an employee demonstrate that she gave her

employer notice of her intention to take leave.

ii.   Denial of FMLA Benefits and Burden Shifting

      Thus, the only remaining question is whether the University’s

corrective action memorandum and refusal to allow Becknell to use

accrued sick leave for her absence on March 15th denied Becknell

FMLA benefits to which she was entitled and whether the University

had   a   legitimate    reason    for    disciplining      Becknell    that   was

unrelated to the FMLA.           Of course, Becknell was retroactively

granted FMLA leave on March 15th.            Still, she was also issued a

                                        18
 
corrective action warning and was not allowed to use accrued sick

leave based on her failure to provide notice pursuant to the

University’s leave policy.

a.      Corrective Action Memorandum

        First, Becknell argues that she was disciplined for failure

to give notice before taking FMLA leave on March 15, 2017, even

though no notice was required under FMLA regulations.            An employee

has a right to invoke substantive rights provided by the FMLA

without being punished for invoking FMLA protections.               In fact,

employers may not consider “FMLA leave as a negative factor in

employment actions, such as hiring, promotions or disciplinary

actions.”        29 C.F.R. § 825.220(c) (emphasis added).

        Here, the University’s FMLA procedure policy incorporated the

College of Dentistry Attendance and Time Reporting policy by

reference. The University FMLA policy explains that “[a]n employee

shall    follow     standard   departmental   policies    or   practices    for

notification of absence(s).”         [DE 34-21 at 7, Pg ID 394].           As a

result, the College of Dentistry’s Attendance and Time Reporting

Policy required employees to provide twenty-four hours’ notice

before taking any leave, including unforeseen FMLA leave.

        Still,      Kathleen    Hertz,     Manager       of    Billing      and

Collections/Financial Analyst Coordinator at the University of

Kentucky, was asked the following question at her deposition,

“Would you agree with me that when Lee Anna [Becknell] got the

                                      19
 
call from the hospital on March 15th, that she had to be there for

the discharge of her husband, that it was impossible under those

circumstances for her to give 24-hours advance notice?”             [DE 33-4

at 7-8, Pg ID 167-68].         Hertz replied, “That would be impossible,

but it’s still a corrective action.”          [Id. at 8, Pg ID 168].

        Ultimately, the University of Kentucky’s FMLA process, which

incorporates      the    College   of   Dentistry’s    notice   requirement,

violates    the   FMLA    in   situations    where    unusual   circumstances

require employees to take unforeseen FMLA leave.                 There is no

apparent exclusion in the University’s FMLA policy for unforeseen

situations or emergency FMLA leave.             This notice requirement,

without some allowance for unusual or unforeseen circumstances,

conflicts with FMLA regulations that only require an employee to

provide notice to take unforeseen FMLA leave as soon as practicable

in emergency or unforeseen situations.

        Thus, Becknell was disciplined for her failure to comply with

the College of Dentistry’s notice policy, even though her request

for FMLA benefits was retroactively approved and a University

representative admitted that it was impossible for Becknell to

comply with the policy under the factual circumstances of this

case.    As a result, the University’s corrective action memorandum,

which faulted Becknell for failure to provide twenty-four hours’

notice before taking unforeseen leave, effectively disciplined

Becknell for taking FMLA leave to which she was entitled.               This

                                        20
 
discipline, which is related to Becknell’s use of FMLA leave and

the University’s FMLA leave policy, constitutes FMLA interference.

     Of course, “an employer may enforce its usual and customary

notice and procedural requirements against an employee claiming

FMLA-protected leave, unless unusual circumstances justify the

employee's failure to comply with the employer's requirements.”

Srouder v. Dana Light Axle Mfg., LLC, 725 F.3d 608, 615 (6th Cir.

2013).   Here, the University claims that they disciplined Becknell

due to her violation of University leave policy and not based on

her decision to take FMLA leave.           Still, in this instance, the

College of Dentistry leave policy and University’s internal FMLA

policy are inextricably intertwined such that disciplining an

employee   for   failing   to    comply    with   the   leave    policy   also

constitutes disciplining an employee for taking unforeseen FMLA

leave.     As    a   result,    the   University’s      stated   reason   for

disciplining Becknell is not legitimate because it is not unrelated

to her FMLA leave.

     Additionally, the disciplinary action in this case may be

distinguished from other cases that have upheld disciplining or

terminating an employee for failure to comply with an employer’s

internal policies.      For instance, in Srouder, the Sixth Circuit

held that an employer did not interfere with an employee’s FMLA

rights when the employee failed to comply with the employer’s call

in policy when he missed work due to medical complications from a

                                      21
 
hernia.     See id. at 611-12, 615.             In so holding, the Court stated

that the employee had “produced no evidence demonstrating the type

of ‘unusual circumstances’ that would have justified his failure

to follow the call-in requirements of Dana's attendance policy”

because the employee’s condition was unclear on the dates that he

missed work and failed to call in.                Id. at 615, 615 n.7.

       By contrast, the present case involves a situation where

unusual circumstances prevented Becknell from complying with the

University’s internal policy.               It is undisputed that Becknell

requested FMLA leave based on an unforeseen situation and that, as

a result, she could not have complied with the University’s policy.

       In    sum,     the     corrective    action           memorandum     constituted

disciplinary action based on Becknell taking FMLA leave without

providing the University twenty-four hours’ notice, which is not

required by the FMLA in unusual or emergency circumstances.                            To

hold   otherwise       would    allow    employers       like    the     University     of

Kentucky      to     implement     leave    and        attendance        policies     that

indirectly         discourage    employees       from        using   FMLA     leave     in

unforeseen circumstances, contravening the substantive protections

in the Act.         At bottom, there is no genuine dispute of material

fact pertaining to whether the University’s disciplinary action

constituted        FMLA     interference.        The    University’s        failure     to

rescind the written policy violation warning in the corrective

action      memorandum,       after     Becknell       was     granted     FMLA     leave,

                                           22
 
constituted FMLA interference and entitles Becknell to summary

judgment on this issue.

b.   Refusal of Accrued Paid Leave

     Second, Becknell asserts that the University’s refusal to

allow her to use paid leave for her absence on March 15, 2017,

effectively docked her pay and constitutes FMLA interference.

     There   is   no   entitlement   to   paid   leave   under   the   FMLA.

Instead, the FMLA “provides for unpaid leave for up to twelve weeks

in a twelve[-]month period for employees” to care for a family

member with a serious health condition.            Allen v. Butler Cty.

Comm’rs, 331 F. App’x 389, 392 (6th Cir. 2009); see also 29 U.S.C.

§ 2612(c)(1)(C).

     Still, FMLA regulations allow employers to run paid leave

programs concurrent with unpaid FMLA leave.         Relevant regulations

provide that,

          Generally, FMLA leave is unpaid leave. However,
     under the circumstances described in this section, FMLA
     permits an eligible employee to choose to substitute
     accrued paid leave for FMLA leave. If an employee does
     not choose to substitute accrued paid leave, the
     employer may require the employee to substitute accrued
     paid leave for unpaid FMLA leave. The term substitute
     means that the paid leave provided by the employer, and
     accrued pursuant to established policies of the
     employer, will run concurrently with the unpaid FMLA
     leave. Accordingly, the employee receives pay pursuant
     to the employer's applicable paid leave policy during
     the period of otherwise unpaid FMLA leave. An employee's
     ability to substitute accrued paid leave is determined
     by the terms and conditions of the employer's normal
     leave policy. When an employee chooses, or an employer
     requires, substitution of accrued paid leave, the

                                     23
 
     employer must inform the employee that the employee must
     satisfy any procedural requirements of the paid leave
     policy only in connection with the receipt of such
     payment. See § 825.300(c). If an employee does not comply
     with the additional requirements in an employer's paid
     leave policy, the employee is not entitled to substitute
     accrued paid leave, but the employee remains entitled to
     take unpaid FMLA leave. Employers may not discriminate
     against employees on FMLA leave in the administration of
     their paid leave policies.

29 C.F.R. § 825.207(a) (emphasis added).

     In the present case, the University of Kentucky chose to

require its employees to substitute paid leave for FMLA leave.

The University’s internal FMLA policy provides that “[a] staff

employee’s leave accruals shall be used concurrently with FMLA.”

[DE 34-21 at 6, Pg ID 393].       The policy also states that “[a]ccrued

balances of TDL and vacation leave, as applicable, shall be used

prior to the employee being placed on FMLA without pay.”                [Id.].

     Here,    Becknell     argues   that     the   University    FMLA    policy

required her to use accrued paid leave concurrently with FMLA leave

and that the University’s decision not to allow her to use her

accrued paid leave constitutes FMLA interference.               Specifically,

Becknell     argues     that   “[t]he    Defendant    interfered   with    Ms.

Becknell’s FMLA rights when it denied Ms. Becknell her paid time

off that she otherwise would have received, but for her failure to

comply     with   the    Defendant’s     invalid     internal   FMLA     notice

requirement.”     [DE 35 at 15, Pg ID 430].




                                        24
 
      But here, the University’s refusal to allow Becknell to use

accrued paid leave while on FMLA leave did not deny Becknell FMLA

benefits to which she was entitled.         The FMLA does not provide

employees any right to use paid leave while on FMLA leave.          As a

result, Becknell cannot satisfy the fifth element of the FMLA

interference   analysis   because     the    University   because    the

University did not deny her a benefit to which she was entitled

under the FMLA when it refused to allow her to use accrued paid

leave.

      Of course, that is not to say that the University’s decision

on paid leave did not violate the University’s own internal leave

policy or that the University’s policies are not inconsistent.

Still, assuming, for the sake of argument, that the University’s

decision was a violation of internal University policy, that does

not mean that the University interfered with Becknell’s FMLA

rights.

      Ultimately, while the University may not discipline Becknell

for her failure to give twenty-four hours’ notice before taking

FMLA leave, the University may base an employee’s ability to

substitute paid leave time on the employer’s own leave policy.

See 29 C.F.R. § 825.207(a); see also Allen, 331 F. App’x at 393-

97.   Here, the University refused to allow Becknell to use accrued

paid leave for failure to comply with its internal leave policy.

This decision does not constitute FMLA interference because, even

                                 25
 
if there is a right to paid leave under internal University

policies, there is no right to paid leave under the FMLA.                    As such,

the University is entitled to summary judgment on this issue of

FMLA interference as a result of the refusal to allow Becknell

paid leave because the University’s action did not deny Becknell

a benefit to which she was entitled under the FMLA.

(2)   Request for Becknell’s          Marriage          License    and     Becknell’s
      Training List

      In her initial complaint, Becknell appears to argue that the

University   interfered      with   her    use     of    FMLA     benefits    in   two

additional ways.    [DE 1-1 at 8-9, Pg ID 12-13].                  First, Becknell

contends that the University required her to produce a marriage

license before granting her FMLA leave request.                   Second, Becknell

asserts that a University staff member contacted her while she was

on FMLA leave to request a training list.                 The University argues

that they are entitled to summary judgment on the interference

claims arising from these incidents.               [DE 34-1 at 25-26, Pg ID

275-76].

      Initially,   it   is    worth       noting    that        Becknell     did   not

meaningfully respond in opposition to the University’s arguments

for summary judgment based on the requests for Becknell’s marriage

license and training list.          [See DE 35 at 12-15, Pg ID 427-30].

Furthermore, Becknell has not moved for summary judgment on her

FMLA interference claim based on these incidents.                  [DE 33-1 at 12-


                                      26
 
15, Pg ID 129-32].       Becknell’s motion for summary judgment and

response in opposition to the University’s motion for summary

judgment exclusively discuss and address the disciplinary action

and refusal to grant paid leave arising from the March 15, 2017,

absence.

     Becknell’s failure to respond to the University’s arguments

for summary judgment indicates that these facts are undisputed and

that any arguments to the contrary have been waived.            The Court’s

scheduling order provides that “[f]ailure to make a response in

compliance with sections (c) and (d) above, within the time periods

provided by the Local Rules for motion practice, shall indicate

that the asserted facts are not disputed for the purposes of

summary judgment.”       [DE 11 at 6, Pg ID 62].          Additionally, the

Sixth Circuit has explained that failure to oppose a motion shall

constitute grounds for the Court to conclude that any arguments in

opposition to said motion are waived.             See Humphrey v. United

States Attorney Gen. Office, 279 F. App’x 328, 331 (6th Cir. 2008).

Finally, “issues referred to in a perfunctory manner without

developed argumentation are deemed waived.” Id. As such, Becknell

appears    to   have   waived   any   arguments   in   opposition    to   the

University’s motion for summary judgment on interference arising

from the requests for the marriage license and the training list.

     Still,     consideration    of   the   merits   of   the   University’s

arguments demonstrates that they are entitled to summary judgment

                                      27
 
on these issues.     Becknell was not denied any FMLA benefits as a

result of these actions.

        First,   “[f]or     purposes        of   confirmation   of     family

relationship, the employer may require the employee giving notice

of the need for leave to provide reasonable documentation or

statement of family relationship. This documentation may take the

form of a simple statement from the employee, or a child's birth

certificate, a court document, etc.”              29 C.F.R. § 825.122(k).

Thus,    pursuant   to    federal   regulations,    the   University   has   a

legitimate right to require documentation, including a marriage

license, to confirm the family relationship between Becknell and

her husband. Additionally, Becknell was granted all the FMLA leave

she was requested, so there are no facts to indicate that the

request of her marriage license denied Becknell an FMLA benefit to

which she was entitled and the University is entitled to summary

judgment on interference related to the request for Becknell’s

marriage license.

        Second, the contact between Becknell and Thompson pertaining

to her training list appears to have been limited in time and there

is no proof that this contact interfered with Becknell’s FMLA

leave.     On March 15, 2017, while Becknell’s was working and her

FMLA request was pending, Thompson emailed Becknell to discuss

Becknell’s training needs and follow-up on a previous conversation

about training.     [DE 34-23 1-4, Pg IF 399-402].        Still, even while

                                       28
 
on          FMLA               leave,                   it      appears    that     Becknell    chose      to    work

intermittently.

              Subsequently, on March 20, 2017, Thompson sent Becknell a

short email that said, “I know you have been dealing with your

family, but are you working on your Training list[?]”                                                      [DE 34-24

at 1-2, Pg ID 403-04].                                           Becknell responded, stating that she had

not worked on the training list but indicating that she was working

on other matters on March 20, 2017.4                                              [Id. at 1, Pg ID 403].         There

is no evidence that the University contacted Becknell on while she

was on FMLA leave other than this one short email on March 20,

2017.                    That             email,               standing   alone,     cannot    be   said    to   have

interfered with Becknell’s FMLA leave. Thompson’s email was short,

did not indicate that it required an urgent response, and was

apparently sent on a day that Becknell was working, even though

she was on FMLA leave.                                            As such, the University is entitled to

summary judgment on alleged FMLA interference arising from the

email request for Becknell’s training list.

              To summarize, the University interfered with Becknell’s FMLA

rights when it disciplined her for failure to comply with the

College of Dentistry’s twenty-four-hour notice policy, even though



                                                            
4 It is unclear based on the email correspondence between Thompson
and Becknell whether Becknell was working from home or at the
office on March 20, 2017. Regardless, Becknell’s email response
indicated that she had “been working on e mails and answering phone
calls” on March 20th. [DE 34-24 at 1, Pg ID 403].
                                                                          29
 
Becknell was retroactively granted FMLA leave during this time

period.    Still, the University is entitled to summary judgment on

Becknell’s allegations of interference arising from the refusal to

allow    Becknell    to   use      accrued       paid   leave,   the   request   for

Becknell’s    marriage       license,      and    the   request    for   Becknell’s

training list because these incidents did not result in a denial

of FMLA benefits to which Becknell was entitled.

                             C.    FMLA Retaliation

        Federal regulations prevent an employer “from discriminating

or retaliating against an employee or prospective employee for

having exercised or attempted to exercise FMLA rights.”                   29 C.F.R.

§825.220(c).     “The central issue raised by the retaliation theory

. . . is ‘whether the employer took the adverse action because of

a   prohibited      reason    or     for     a    legitimate     nondiscriminatory

reason.’”     Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274,

282 (6th Cir. 2012) (quoting Edgar, 443 F.3d at 508).                       In the

retaliation context, “[t]he employer’s motive is relevant because

retaliation claims impose liability on employers that act against

employees specifically because those employees invoked their FMLA

rights.”     Id. (internal citations and quotations omitted).

        An aggrieved employee may prove FMLA retaliation with direct

or circumstantial or inferential evidence of FMLA retaliation.

Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997).                    A



                                           30
 
plaintiff need only prove retaliation based on either direct or

circumstantial evidence, not both.          Id. at 348-49.

(1)   Direct Evidence of FMLA Retaliation

      Direct    evidence   is    evidence   that    “does     not   require   a

factfinder to draw any inferences in order to conclude that the

challenged employment action was motivated at least in part by

prejudice against members of the protected group.”                  DiCarlo v.

Potter, 358 F.3d 408, 415 (6th Cir. 2004), overruled on other

grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180

(2009); see also Griffith v. City of Des Moines, 387 F.3d 733, 736

(8th Cir. 2004) (“[D]irect evidence is evidence showing a specific

link between the alleged discriminatory animus and the challenged

decision, sufficient to support a finding by a reasonable fact

finder   that   an   illegitimate   criterion      actually    motivated   the

adverse employment action.” (internal citations and quotations

omitted))).     Direct evidence of discrimination “must establish not

only that the plaintiff's employer was predisposed to discriminate

on the basis of [FMLA leave], but also that the employer acted on

that predisposition.”      Id.

      If believed, direct evidence of discrimination “requires the

conclusion that unlawful discrimination was at least a motivating

factor in the employer's actions.”          Demyanovich v. Cadon Plating

& Coatings, LLC, 747 F.3d 419, 432 (6th Cir. 2014).



                                     31
 
              Becknell claims that the sworn deposition testimony of her

direct supervisor, Adrian Thompson, constitutes direct evidence of

FMLA retaliation.                                       At the deposition, Thompson was asked about a

letter                that             he          prepared      and     sent   to    the   University’s   Human

Resources Department to oppose Becknell’s unemployment claim.                                                  The

following colloquy occurred during the deposition,

              Counsel for Plaintiff: So Exhibit 2,5 are you listing
              all the reasons you believe supports her termination in
              Exhibit 2?

              Thompson: Yes.

              Counsel for Plaintiff: Including her                                          taking    Family
              Medical Leave on March 15th, correct?

              Thompson: Yes, uh-huh (AFFIRMATIVE).

              Counsel for Plaintiff: That’s a yes?

              Thompson: Yes, uh-huh. (AFFIRMATIVE).

[DE 33-10 at 9-10, Pg ID 195-96].

              Later               in         the           deposition,    counsel     asked   Thompson    whether

Becknell’s failure to work while on FMLA leave was a contributing

factor                 in         the           University’s           decision      to   terminate    Becknell’s

employment.                           The following conversation occurred,

              Counsel for Plaintiff: The Exhibit 2 that we were looking
              at, one of the entries you had in here is March 20th of
              ’17, email Lee or training list. Do you mean to say,
              emailed Lee for training list?

              Thompson: Yes.
                                                            
5 Exhibit 2 refers to the letter that Thompson prepared for the
University’s Human Resources Department after Becknell applied for
unemployment benefits. [DE 33-22 at 1, Pg ID 226].
                                                                         32
 
      . . .

      Counsel for Plaintiff: She was on FMLA leave at the time?

      . . .

      Thompson: Yes, I believe she was on FMLA leave time.

      Counsel for Plaintiff: But her failure to do that work
      while on FMLA leave, in your mind, was one of the reasons
      supporting termination, correct?

      Thompson: It was one, yes, uh-huh (AFFIRMATIVE).

[DE 34-7 at 5, Pg ID 311].

      On re-cross examination, counsel for the University attempted

to clarify, asking Thompson,

      Counsel for Defense: Mr. Roark was just asking you
      questions, and maybe I didn’t hear the question
      correctly, so correct me if I’m mischaracterizing it, he
      asked you if one of the reasons Ms. Becknell was
      terminated was because of FMLA leave. Was that one of
      the reasons why Ms. Becknell was terminated was because
      she took FMLA leave?

      Thompson: No.

[Id.].

      In   Thompson’s   letter,   which   was   discussed       during   the

deposition, Thompson states that Becknell was terminated because

she falsified University of Kentucky documents.           [DE 33-22 at 1,

Pg ID 226].   Additionally, Thompson provided a timeline of events

regarding Becknell, including, “Emailed Lee [for] Training List,”

and   “Corrective     Action-Violation    of    College    of     Dentistry

Attendance and Time Reporting Policy For No Pay Status.”            [Id.].


                                   33
 
       Based    on   the   foregoing    evidence,         Becknell     has    submitted

enough proof to allow a reasonable fact finder to conclude that

the termination of Becknell’s employment was motivated, at least

in part, by Becknell’s use of FMLA leave.                  During his deposition,

Thompson initially stated unequivocally that Becknell’s decision

to take FMLA leave on March 15, 2017, was a factor in the decision

to terminate her employment.             Moreover, Thompson also admitted

that Becknell’s refusal to work while on FMLA leave was a factor

in    her    termination.     These     two       admissions     constitute     direct

evidence of FMLA retaliation.

       The University argues that Becknell may not rely on the

deposition testimony of Thompson to demonstrate direct evidence of

FMLA    retaliation        because     Thompson         was    not     the     ultimate

decisionmaker pertaining to Becknell’s termination.                     In support of

its argument, the University cites this Court’s previous decision

in Land v. S. States Coop., Inc., where the Court explained that

“actions by nondecisionmakers cannot alone prove pretext. Neither

can    decisionmakers'       statements           or   actions    outside      of    the

decisionmaking process.”        No. 15-cv-83-JMH, 2016 WL 4726541, at *9

(E.D. Ky. Sept. 9, 2016), aff’d, 740 F. App’x 845 (6th Cir. 2018).

But    the   University’s    reliance        on    Land   at   this    stage    in   the

litigation      is   misplaced.        The    Land      opinion      stands    for   the

proposition that the actions or statements of nondecisionmakers,

standing alone, may not prove pretext.                        But pretext is only

                                        34
 
considered      when   the    employer    articulates    a    legitimate,    non-

discriminatory reason for the adverse employment action and the

burden    shifts   back      to   the   employee   to   demonstrate   that   the

proffered reason was pretext.

        Additionally, the present case is factually distinguishable

from Land.      In Land, the plaintiff had a subjective belief that

his supervisors disapproved of his use of leave because the

plaintiff told his supervisors about his knee, hip, and lower-back

pain.    But the Court explained in Land that the plaintiff’s direct

supervisors were not involved in the termination decision.                  Land,

2016 WL 4726541, at *9.

        By contrast, Thompson may not have been the only or final

person    who    decided     to   terminate      Becknell’s   employment,    but

Thompson was very clearly involved in the decision to terminate

Becknell’s employment.            First, Thompson discovered Becknell’s

alleged falsification of records, which resulted in an audit of

Becknell’s record entries.          Furthermore, Thompson wrote the March

22, 2017, corrective action memorandum pertaining to Becknell’s

failure to comply with the College of Dentistry’s twenty-four-hour

notice policy.         Similarly, Thompson signed the University of

Kentucky Employee Separation sheet.              Finally, this is not a case

where Becknell had a subjective belief, based on the conduct of

her supervisor, that Becknell’s use of FMLA leave was a factor in

the adverse employment decision.              Instead, in this case, Thompson

                                         35
 
unequivocally admitted that Becknell’s use of FMLA leave played a

role in the decision to terminate her.              These facts indicate that

Thompson   was     directly    involved      in    the       employee   disciplinary

process and would have knowledge about the reasons for terminating

Becknell’s employment, even if he was not the final decisionmaker.

      Additionally, the Sixth Circuit has held that deposition

testimony from a direct supervisor may constitute direct evidence

of FMLA retaliation.          In Hunter v. Valley View Local Sch., the

plaintiff’s direct supervisor testified in a deposition that the

plaintiff was placed on involuntary leave based on plaintiff’s

medical    restrictions        and     permanent         absenteeism,      including

plaintiff’s use of FMLA leave.          579 F.3d 688, 692 (6th Cir. 2009).

In Hunter, the Sixth Circuit found that the deposition testimony

of   plaintiff’s    direct     supervisor     provided         direct   support   for

plaintiff’s FMLA retaliation claim.               Id.

      Ultimately, Thompson testified that Becknell’s decision to

use FMLA leave on March 15, 2017, and her refusal to work while on

FMLA leave were contributing factors in the University’s decision

to   terminate   Becknell’s     employment.             If    believed,   Thompson’s

testimony clearly constitutes direct evidence of FMLA retaliation,

notwithstanding      his      answer    to    the        contrary       after   being

rehabilitated on re-cross during the deposition.

      Still, that does not end the analysis.                      “If an employee

successfully presents direct evidence that the employer acted with

                                        36
 
discriminatory motive, ‘the burden shifts to the employer to prove

by a preponderance of the evidence that it would have made the

same decision absent the impermissible motive.’”         Demyanovich, 747

F.3d at 432 (quoting Weigel v. Baptist Hosp. of E. Tenn., 302 F.3d

367, 382 (6th Cir. 2002).

        Here, the University contends that it terminated Becknell for

falsification of university records.          University policy justifies

termination    of   employment   due    to   falsification   of   university

records.

        While it is undisputed that Becknell changed the transaction

dates on some of the records that she entered, the parties dispute

whether these acts constituted falsification of records.              Still,

Becknell argues that there was no policy preventing her practice

of changing the transaction dates and that the axiUm database

allowed a person entering data to change the transaction date.

[DE 33-1 at 9, Pg ID 126]. In fact, the axiUm user manual describes

the date field by saying, “This field indicates the date that

changes were made to this planned treatment. You can select the

current date or a past date, but you cannot select a future date.”

[DE 33-27 at 1, Pg ID 239 (emphasis added)].

        Additionally, Becknell claims that her supervisors were aware

of her method for inputting patient data and that it did not become

an issue until after she took FMLA leave.           [DE 33-1 at 9, Pg ID

126].    Furthermore, Becknell argues that she was singled out while

                                       37
 
on    FMLA     leave    because     the    College           of     Dentistry      failed    to

investigate whether any other accounts receivable counselors had

engaged in the same method of data entry.                                As such, Becknell

asserts she was fired based on her decision to take FMLA leave and

not based on falsification of records.

        As such, a genuine dispute of material fact exists as to

whether the University had a legitimate, non-discriminatory reason

for terminating Becknell’s employment.                        On the one hand, a fact

finder may find by a preponderance of the evidence that Becknell’s

conduct      constitutes      falsification           of    records       in    violation    of

University policy, justifying her termination.                           On the other hand,

however,       a    reasonable     fact    finder           could       conclude   that     the

University knew about Becknell’s practice of changing transaction

dates    and       singled   her   out    only        after       she    took   FMLA   leave,

constituting FMLA retaliation.                 This conclusion must be reached by

a jury, not this Court.             As a result, the parties’ motions for

summary judgment on FMLA retaliation based on direct evidence must

be denied.

(2)   Circumstantial Evidence of FMLA Interference

        Similarly, a genuine dispute of material fact also exists

pertaining to FMLA retaliation based on circumstantial evidence.

Courts       allow     plaintiffs         to        prove     discrimination           through

circumstantial          evidence     based           on     the      understanding          that

discriminatory intent can rarely be ascertained through direct

                                               38
 
evidence because direct evidence is usually unavailable.            See

Kline, 128 F.3d at 248.     As a result, Courts use the McDonell-

Douglas burden-shifting framework when considering retaliation

claims based on circumstantial evidence.       Id. at 348-49.

     To establish a prima facie case of FMLA retaliation, a

plaintiff must show that “(1) he engaged in protected activity,

(2) his employer was aware of the protected activity, (3) he was

subject to an adverse employment action, and (4) there was a causal

nexus between the protected activity and the adverse employment

action.”   Demyanovich, 747 F.3d at 432-33; see also Seeger, 681

F.3d at 283.   In the retaliation context, “the employer’s motive

is an integral part of the analysis.”          Edgar, 443 F.3d at 508

(emphasis omitted).

     Here, Becknell has met her burden of proof to demonstrate a

prima facie case of FMLA retaliation.          First, it is undisputed

that Becknell clearly engaged in protected activity under the FMLA.

Second, and related to the first element, the University was

obviously aware that Becknell was invoking rights under the FMLA

because the University granted Becknell’s request to use FMLA

leave.     Third,     the   termination   of    Becknell’s   employment

constitutes an adverse employment action.         Fourth, and finally,

the University concedes that “Becknell is able to establish an

interference of temporal proximity in light of the timing of her



                                  39
 
return from FMLA leave and her termination.”                 [DE 37 at 6, Pg ID

539].

        Having found that Becknell has demonstrated a prima facie

case of FMLA retaliation, the burden shifts to the University “to

articulate a legitimate nondiscriminatory reason for the adverse

employment actions.”        Marshall v. Rawlings Co., LLC, 854 F.3d 368,

382 (6th Cir. 2017).             If the Defendant carries the burden of

articulating       a    legitimate,      non-discriminatory       reason,     the

Plaintiff must prove the proffered reasons were pretextual. Kline,

128 F.3d at 342.

        Again, the University contends that it terminated Becknell’s

employment because she falsified records and not due to her use of

FMLA benefits.         Still, a genuine dispute of material fact exists

on this point for the same reason as above in the direct evidence

context.       A reasonable fact finder could conclude that Becknell’s

practice of changing the transaction date in the axiUm database

system constituted falsification or records and justified her

termination based on University policy.               Even so, a reasonable

factfinder could also conclude that the University terminated

Becknell based on her invocation of FMLA benefits.                 Becknell has

submitted proof, if believed, that would demonstrate that she may

have    been    singled    out    in   the    University’s    investigation   of

falsification of records.          Whether the University has a legitimate

reason to terminate Becknell’s employment must be decided by a

                                         40
 
jury.    As such, the parties’ motions for summary judgment on FMLA

retaliation based on circumstantial evidence must also be denied.

                D.    Unpaid Wages and Mitigation of Damages

        “Employers who violate the FMLA are liable to the employee

for damages and such equitable relief as may be appropriate.”

Seeger, 681 F.3d at 281 (citing 29 U.S.C. § 2617(a)(1)).                           Still,

consideration         of   damages    is    premature      at   this     stage    in   the

litigation.          The Court has found that the University interfered

with Becknell’s FMLA rights in one discrete instance.                             Still,

genuine disputes of material fact exist pertaining to whether FMLA

retaliation occurred in this case.                    As a result, the parties’

requests       for    summary    judgment        on   damages     issues,       including

mitigation of damages, must be denied at this juncture.

                                   IV.     Conclusion

        Based on the foregoing analysis, IT IS ORDERED as follows:

        (1)    Plaintiff     Lee     Anna    Becknell’s         motion    for     summary

judgment [DE 33] is GRANTED IN PART and DENIED IN PART.                         Plaintiff

is granted summary judgment on her FMLA interference claim arising

from the corrective action memorandum for her failure to comply

with     the    College     of     Dentistry      notice    policy.         Otherwise,

Plaintiff’s motion for summary judgment is denied; and

        (2)    Defendant University of Kentucky’s motion for summary

judgment [DE 34] is GRANTED IN PART and DENIED IN PART.                         Defendant

is granted summary judgment on FMLA interference claims arising

                                            41
 
from the refusal to allow Becknell to use paid leave, the request

for Becknell’s marriage license, and the request for Becknell’s

training list.   Otherwise, Defendant’s motion for summary judgment

is denied.

     This the 22nd day of April, 2019.




                                 42
 
